Case 6:20-cv-00152-JCB-KNM Document 15 Filed 09/09/20 Page 1 of 2 PageID #: 47




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  OBIE E. TEMPLIN,

  Plaintiff,                                                  Case No. 6:20-cv-00152-JCB-KNM

  v.
                                                          Honorable Judge K. Nicole Mitchell
  WEBCOLLEX, LLC d/b/a CKS FINANCIAL,

  Defendant.


                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         NOW COMES Obie E. Templin (“Plaintiff”), by and through his attorneys, and in support

 of his Notice of Voluntary Dismissal with Prejudice, states as follows:

          Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

 voluntarily dismisses his claims against Webcollex, LLC d/b/a CKS Financial, with prejudice, with

 each party to bear its own costs and attorneys’ fees.


 Dated: September 9, 2020                                Respectfully Submitted,

                                                         OBIE E. TEMPLIN

                                                         s/ Marwan R. Daher
                                                         Marwan R. Daher
                                                         Sulaiman Law Group, Ltd.
                                                         2500 S. Highland Avenue, Suite 200
                                                         Lombard, IL 60148
                                                         (630) 537-1770
                                                         mdaher@sulaimanlaw.com
                                                         Attorney for Plaintiff




                                                   1
Case 6:20-cv-00152-JCB-KNM Document 15 Filed 09/09/20 Page 2 of 2 PageID #: 48




                               CERTIFICATE OF SERVICE

         I, Marwan R. Daher, an attorney, certify that on September 9, 2020, the foregoing
 document was filed electronically using the Court’s CM/ECF system, which will accomplish
 service on all counsel of record.

                                                       /s/ Marwan R. Daher




                                              2
